Citation Nr: 1329231	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  12-34 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
left leg laceration, including scarring.

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Larson, Associate Counsel




INTRODUCTION

The Veteran had active service in the Air Force from August 
1957 to April 1961. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2010 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for the 
Veteran's leg condition and hearing loss.  

The Board has reviewed the Veteran's electronic record 
(Virtual VA) prior to rendering a decision in this case.  It 
does not contain any evidence not already in the claims 
folder or considered by the RO.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  While in service, the Veteran suffered a laceration on 
his left shin after falling from a cargo plane.

2.  The Veteran has a scar on his left shin and neuritis of 
the left anterior leg as a result of his in-service injury.


CONCLUSION OF LAW

The criteria for service connection for residuals of 
laceration injury of the left leg, including a scar and 
neuritis of the left anterior leg, have been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board notes that regulations 
enacted under the VCAA require VA to notify claimants and 
their representatives of any information that is necessary 
to substantiate a claim for benefits. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159(b), 3.326(a) (2012).  

In the instant case, the Veteran's claim for service 
connection for residuals of a left leg injury is granted 
herein.  As such, any deficiencies with regard to VCAA for 
these issues are harmless and non-prejudicial.  

Merits of the Claim

The Veteran contends that service connection is warranted 
for the residuals of a laceration which cut straight through 
to the bone on his left leg.  He contends that he suffered a 
fall in service while unloading a cargo plane resulting in 
the injury and continues to experience pain to this day.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection requires competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative 
value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

In making all determinations, the Board must fully consider 
all lay assertions of record.  A layperson is competent to 
report on the onset and continuity of observable 
symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge).  Lay evidence can also be 
competent and sufficient evidence of a diagnosis or to 
establish etiology if (1) the layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional. Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board's duty is to assess the credibility and weight of 
the evidence. See Dalton v. Nicholson, 21 Vet. App. 23, 36 
(2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In order to grant a veteran's claim for a service connected 
disability, the VA must examine the evidence and determine 
whether the claim is supported or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. Id.

Here, VA was unable to locate service treatment records 
corroborating the Veteran's assertion of an in-service 
injury, as the majority of his service personnel records and 
service treatment records were not available for review.  
His service records appear to have been destroyed by fire, 
including those from his time at Travis Air Force Base in 
1958, the site of his alleged leg injury.  A search for 
alternate service records was unsuccessful.  Under such 
circumstances, the Court has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the Veteran's treatment 
records have been destroyed." Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The Board concludes that the Veteran is competent to assert 
that he suffered a severe laceration on his left leg in 
service and as a result, has scarring.  In support of his 
claim, the Veteran has submitted a buddy statement from 
J.G., who was stationed with the Veteran at Travis Air Force 
Base from 1958 to 1960.  J.G. reports that the Veteran 
suffered a serious injury to his shin in 1958 after falling 
from a cargo aircraft, causing him to remain in a hospital 
for several months.  Additionally, the Veteran has submitted 
his immunization report from his time in service, one of the 
few STRs in the claims file.  The report contains record of 
a tetanus shot in 1958, supporting the Veteran's claim that 
he suffered a deep cut at the time and received treatment.  

The Veteran underwent a VA examination in April 2011.  
There, the Veteran reported intense pain of his left shin 
four times a week, each lasting anywhere from two to eight 
hours.  The examiner noted a 3.7 cm "inverted V shaped 
laceration repair scar" on the Veteran's left tibia that 
showed "tenderness to palpation."  Because the examiner did 
not have the Veteran's STRs to review, he concluded that an 
opinion regarding the etiology of the shin condition could 
not be made without resorting to mere speculation.  
Regardless, the report establishes that the Veteran does in 
fact currently suffer from a painful, old scar on his left 
shin.  

In addition, the Veteran submitted a October 2012 private 
medical evaluation, which concluded appeared to have 
"neuritis to the left ant leg, onset after fracture of left 
tibia while in service in 1958." 

In light of the April 2011 VA examiner findings that the 
Veteran possesses a painful scar in the area of the claimed 
left shin injury, as well as the October 2012 private 
medical evaluation showing neuritis of the left anterior leg 
with an onset after the in-service left tibia injury during 
service in 1958, the Board finds that the evidence is at 
least in a state of relative equipoise in showing that the 
Veteran's current left leg residuals resulted from his 
laceration in service.  For these reasons, the Board finds 
that service connection is warranted for residuals of a 
laceration of the left leg.  By extending the Veteran the 
benefit of the doubt, his claim is granted. 


ORDER

Entitlement to service connection for residuals of a left 
leg laceration, including scarring and neuritis of the left 
anterior leg, is granted. 


REMAND

The Board must now address the matter of entitlement to 
service connection for bilateral hearing loss.  

The Veteran was afforded a VA audiology examination in July 
2010.  The claims folder was reviewed, but, as stated above, 
the Veteran's STRs were not available.  The Veteran was 
diagnosed with sensorineural hearing loss in the right ear, 
with mixed hearing loss in the left.  The examiner concluded 
that he could not give an opinion regarding the etiology of 
the Veteran's hearing loss without resorting to mere 
speculation due to the missing STRs, as well as the 
Veteran's employment in the construction industry for 40 
years.  The examiner further noted that because of the 
Veteran's asymmetric hearing loss, the Veteran should 
receive an ear, nose, and throat (ENT) consultation to rule 
out middle ear pathology caused by his military service.  
The Board concludes that this consultation must be 
performed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination by an otolaryngologist or 
someone with equivalent expertise and 
training sufficient to provide an ENT 
consultation.  The claims folder should be 
made available to the examiner for review 
before the examination.  All indicated 
tests and studies should be conducted.  

After the review of the record and the 
examination are completed, the examiner 
should express the following opinion:

Is it as least as likely as not (e.g., 50% 
or greater probability) that the Veteran's 
current asymmetric, bilateral hearing loss 
had its clinical onset during active 
service or is related to any in-service 
disease, event, or injury, including noise 
exposure?

In formulating this opinion, the Veteran's 
competent reports of being subject to 
constant aircraft noise in service, as 
well as being diagnosed with 20 percent 
hearing loss upon discharge from service, 
should be treated as credible.  The 
examiner should also consider the 
Veteran's employment history in the 
construction industry following service.  

The reasons and bases for this opinion 
should be provided.  If the examiner is 
unable to express the requested opinion 
without resorting to speculation, the 
reasons and bases for that opinion should 
be noted, and any missing evidence that 
would enable the opinion to be expressed 
should be identified.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record on a 
de novo basis.  If any benefit sought on 
appeal remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


